Citation Nr: 1812658	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-40 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a service-connected lumbar spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to November 2009.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The December 2009 rating decision granted the Veteran an initial 10 percent rating upon awarding service connection for his lumbar spine disability, and in a June 2012 rating decision, the RO increased the Veteran's rating to 20 percent, effective as of the date service connection was awarded.  

With regard to the Veteran's claim seeking a TDIU, the Board determines that this claim has been raised by the record, and the Board has assumed jurisdiction of this claim as part and parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In June 2014 and April 2017, the Board remanded the Veteran's lumbar spine disability increased rating claim to afford the Veteran his requested Board hearing, and in December 2017, the Veteran testified at a hearing conducted via video-conference before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

During his recent Board hearing, the Veteran testified that his service-connected lumbar spine disability has increased in severity since he was last afforded a VA examination and that this disability renders him unemployable.  Accordingly, the Veteran must be afforded a new VA examination to determine the current severity of his lumbar spine disability, and his newly-asserted claim seeking a TDIU must be developed.  

Further, the Veteran's new VA spinal examination must comport with the procedural requirements recently set forth in Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up and to use this information to characterize additional functional loss during flare-ups).  

Moreover, the Veteran's recent, outstanding VA treatment records, and any outstanding relevant private treatment records, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records created since August 2017, and request that the Veteran either submit any recent, outstanding lower back private treatment records or submit completed release forms to allow VA to request them on his behalf.

2.  Provide the Veteran with the appropriate notice regarding his recently-asserted claim seeking a TDIU, to include requesting that the Veteran complete and return an enclosed formal TDIU application.
3.  Then schedule the Veteran to undergo a VA spinal examination to assess the current orthopedic and neurological manifestations of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should address the following:

(a) The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

